262 S.W.3d 265 (2008)
STATE of Missouri, Respondent,
v.
Ronald RANSOM, Appellant.
No. ED 89800.
Missouri Court of Appeals, Eastern District, Division Three.
August 26, 2008.
Jo Ann Rotermund, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Joshua N. Corman, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.


*266 ORDER

PER CURIAM.
Ronald Ransom ("Defendant") appeals from the judgment of the trial court entered after a jury convicted him of unlawful use of a weapon in violation of section 571.030 RSMo 2000 and resisting arrest in violation of section 575.150 RSMo 2000. The trial court sentenced Defendant as a prior and persistent offender to concurrent terms of fifteen years' imprisonment and four years' imprisonment for the charges of unlawful use of a weapon and of resisting arrest respectively.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).